Exhibit 10.2 SETTLEMENT AGREEMENT AND RELEASE THIS SETTLEMENT AGREEMENT AND RELEASE (“Agreement”), is made by and between CardioNet, Inc. (“CardioNet”) and Biotel, Inc. (“Biotel”), with both parties being referred to collectively as the “Settling Parties.” WHEREAS, the Settling Parties previously entered into a merger agreement, dated as of April 1, 2009 (“Prior Agreement”); and WHEREAS, the merger contemplated by the Prior Agreement has not been consummated, and as a result, Biotel filed a Complaint and Jury Demand in the United States District Court for the District of Minnesota, Case No. 09-cv-02013-DSD-JJK (the “Lawsuit”); and WHEREAS, the Settling Parties desire to resolve all claims, disputes, and differences between and among them regarding the subject matter of the Lawsuit by entering into this Agreement, pursuant to which the Settling Parties agree, among other things: (i) to terminate the Prior Agreement; (ii) to settle the Lawsuit with respect thereto; and, (iii) to enter into a Merger Agreement by and among Parent (CardioNet) and Target (Biotel) (hereinafter “Merger Agreement”) dated as of the date of this Agreement. Unless otherwise noted, all capitalized terms carry the meaning or definition as stated in the Merger Agreement. NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Settling Parties hereby agree as follows: 1. Release and Waiver of Claims. The Settling Parties agree to release, discharge and forever acquit to the greatest extent allowed by law the other Party from any and all actions, claims, demands and causes of action or suits at law or in equity, past, present or future, of any kind, character and description, and for any form of relief, including claims for damages, injunctive relief, attorneys’ fees, costs, and expenses, that many now exist or hereafter accrue, whether known or unknown, vested or contingent, direct or indirect, arising out of, relating to, or in connection with the Prior Agreement dated April 1, 2009, any and all amendments thereto, and related agreements, including, but not limited to, all claims which were or could have been asserted in the Lawsuit.
